Exhibit 10.1
 

  January 17, 2013  

 
 
Brio Capital, LP
c/o Brio Capital Management, LLC
100 Merrick Road
Suite 401W
Rockville Centre, NY 11570-4800
Attention: Shaye Hirsch


Re:        Reset Offer for Series B Warrants


Dear Mr. Hirsch:


We are pleased to offer to you the opportunity to reprice the Series B Common
Stock Purchase Warrants (“Warrants”) held by Brio Capital, LP
(“Brio”).  Reference is made to the Securities Purchase Agreement (collectively,
the “Agreement”), dated March 21, 2012, as amended April 13, 2012, by and
between GeoVax Labs, Inc. (the “Company”), Sabby Healthcare Volatility Master
Fund, Ltd., Sabby Volatility Warrant Master Fund, Ltd., and Brio pursuant to
which the Warrants were issued.  The resale of the shares purchased upon such
exercise (“Warrant Shares”) has been registered for sale pursuant to a
registration statement on Form S-1 (File No. 333-180535) (the “Registration
Statement”).  The Company believes, in good faith, that such effectiveness will
continue uninterrupted for the foreseeable future.  Capitalized terms not
defined herein shall have the meaning set forth in the Agreement.


In consideration for exercising an aggregate of 266,667 Warrants for cash (the
“Warrant Exercise”), the Company hereby offers you a reduced exercise price of
$0.60 in lieu of the current exercise price of $0.75.  Brio may accept this
offer by signing this letter below, with such acceptance constituting Brio’s
exercise of the Warrants for an aggregate exercise price of $160,000.20 (the
"Warrants Exercise Price").


From the date hereof until March 31, 2013, other than an Exempt Issuance,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents.


Brio acknowledges and agrees that the repricing of the Warrants as contemplated
herein, or a similar repricing of the Series B Common Stock Purchase Warrants
held by the other two parties to the Agreement, will not trigger the
anti-dilution provisions contained in the Series A or Series B Common Stock
Purchase Warrants dated March 21, 2012 held by Brio.
 
On or before 10:00 a.m. Eastern Time on the business day immediately following
the date hereof, the Company shall file a Form 8-K disclosing the material terms
hereunder, and on or before 8:30 a.m. Eastern Time on the business day
immediately following the date the Company receives the Warrants Exercise Price,
the Company shall have filed a prospectus supplement to the registration
statement reflecting the exercise of the Warrants and disclosing the terms of
this offer  The Company represents, warrants and covenants that, upon acceptance
of this offer, the shares underlying the Warrants shall be issued free of any
legends or restrictions on resale by Brio and all of the Warrant Shares shall be
delivered electronically through the Depository Trust Company within 2 business
days of the date the Company receives the Warrants Exercise Price.  The terms of
the Warrants, including but not limited to the obligations to deliver the
Warrant Shares, shall otherwise remain in effect as if the acceptance of this
offer were a formal Notice of Exercise (including but not limited to any
liquidated damages and compensation in the event of late delivery of the Warrant
Shares).
 
 
 

--------------------------------------------------------------------------------

 
 
To accept this offer, Brio must counter execute this letter agreement and return
the fully executed agreement to the Company at (678) 384-7283, attn.: Mark W.
Reynolds, Chief Financial Officer on or before 12:00 p.m. January 17, 2013.


Please do not hesitate to call me if you have any questions.


Sincerely yours,
 
GEOVAX LABS, INC.
 


By: _______________________
Name:   Robert T. McNally
Title:     President & CEO


Wire Instructions:  See attached Exhibit A


Accepted and Agreed to:
Brio Capital, LP.


By: ________________________
Name:
Title:
Date:


 
 

--------------------------------------------------------------------------------

 
 

  January 17, 2013  

 
 
Sabby Healthcare Volatility Master Fund, Ltd.
c/o Sabby Management, LLC
10 Mountainview Road, Suite 205
Upper Saddle River, NJ 07458
Attn:  Robert Grundstein


Sabby Volatility Warrant Master Fund, Ltd.
c/o Sabby Management, LLC
10 Mountainview Road, Suite 205
Upper Saddle River, NJ 07458
Attn:  Robert Grundstein


Re:         Reset Offer for Series B Warrants


Dear Mr. Grundstein:


We are pleased to offer to you the opportunity to reprice the Series B Common
Stock Purchase Warrants held by Sabby Healthcare Volatility Master Fund, Ltd.
(“Sabby Healthcare”) and Sabby Volatility Warrant Master Fund, Ltd. (“Sabby
Volatility” and together referred to herein as “Sabby”), referred to herein as
the “Warrants.”  Reference is made to the Securities Purchase Agreement
(collectively, the “Agreement”), dated March 21, 2012, as amended April 13,
2012, by and between GeoVax Labs, Inc. (the “Company”), Sabby, and Brio Capital,
LP (“Brio”) pursuant to which the Warrants were issued.  The resale of the
shares purchased upon such exercise (“Warrant Shares”) has been registered for
sale pursuant to a registration statement on Form S-1 (File No. 333-180535) (the
“Registration Statement”).  The Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable
future.  Capitalized terms not defined herein shall have the meaning set forth
in the Agreement.


In consideration for exercising an aggregate of 1,500,000 Warrants for cash (the
“Warrant Exercise”), the Company hereby offers you a reduced exercise price of
$0.60 in lieu of the current exercise price of $0.75.  Sabby may accept this
offer by signing this letter below, with such acceptance constituting Sabby's
partial exercise of the Warrants for an aggregate exercise price of $900,000.00
(the "Warrants Exercise Price"), to be apportioned between Sabby Healthcare and
Sabby as they shall determine.  Additionally, in order to facilitate the
exercise of the Warrants, the Company agrees to hereby increase the Beneficial
Ownership Limitation in Section 2(e) of the Warrants to 9.99%.


Upon receipt of the Warrants Exercise Price, the Company shall cause the
expiration date of the remaining unexercised portion of the Warrants to be
extended until May 21, 2013.  For clarification purposes, the exercise price of
these remaining Warrants shall be $0.60.


From the date hereof until March 31, 2013, other than an Exempt Issuance,
neither the Company nor any Subsidiary shall issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any shares of Common
Stock or Common Stock Equivalents.


Sabby acknowledges and agrees that the repricing of the Warrants as contemplated
herein, or a similar repricing of the Series B Common Stock Purchase Warrants
held by Brio, will not trigger the anti-dilution provisions contained in the
Series A or Series B Common Stock Purchase Warrants dated March 21, 2012 held by
Sabby.
 
 
 

--------------------------------------------------------------------------------

 


On or before 10:00 a.m. Eastern Time on the business day immediately following
the date hereof, the Company shall file a Form 8-K disclosing the material terms
hereunder, and on or before 8:30 a.m. Eastern Time on the business day
immediately following the date the Company receives the Warrants Exercise Price,
the Company shall have filed a prospectus supplement to the registration
statement reflecting the exercise of the Warrants and disclosing the terms of
this offer  The Company represents, warrants and covenants that, upon acceptance
of this offer, the shares underlying the Warrants shall be issued free of any
legends or restrictions on resale by Sabby and all of the Warrant Shares shall
be delivered electronically through the Depository Trust Company within 2
business days of the date the Company receives the Warrants Exercise Price.  The
terms of the Warrants, including but not limited to the obligations to deliver
the Warrant Shares, shall otherwise remain in effect as if the acceptance of
this offer were a formal Notice of Exercise (including but not limited to any
liquidated damages and compensation in the event of late delivery of the Warrant
Shares).


To accept this offer, Sabby must counter execute this letter agreement and
return the fully executed agreement to the Company at (678) 384-7283, attn.:
Mark W. Reynolds, Chief Financial Officer on or before 12:00 p.m. January 17,
2013.
 
Please do not hesitate to call me if you have any questions.


Sincerely yours,
 
GEOVAX LABS, INC.
 


By: _______________________
Name:   Robert T. McNally
Title:     President & CEO
Wire Instructions:  See attached Exhibit A


Accepted and Agreed to:


SABBY HEALTHCARE VOLATILITY MASTER FUND, LTD.


By: ________________________
Name:
Title:
Date:


SABBY VOLATILITY WARRANT MASTER FUND, LTD.


By: ________________________
Name:
Title:
Date:




DTC Instructions:  See attached Exhibit B
 